By a proceeding in mandamus brought by the municipality of Daytona Beach against the respondent, E. H. Armstrong, its mayor-commissioner, the City seeks to compel its mayor-commissioner to affix his signature as such officer to certain described municipal refunding bonds in the custody and possession of the City Clerk, and awaiting negotiation on behalf of the municipality.
The alternative writ alleges that the City of Daytona Beach is a duly incorporated and existing municipality; that under Chapter 15151, Special Acts of 1931, laws of Florida, certain refunding bonds were authorized to be issued by the City; that pursuant to said Act that the city commission had voted to refund certain obligations of Daytona Beach, described in the alternative writ, and that said refunding bonds had been duly validated by judicial proceedings taken and had according to law; that thereafter said bonds had been printed and signed by all proper officials *Page 263 
of the City, except the respondent mayor-commissioner, and were in the custody of the city clerk awaiting the latter's signature; that the respondent mayor-commissioner refused to sign the refunding bonds because he considered the refunding program unwise, although signing the bonds was a ministerial duty imposed upon him by the law as to the performance of which he had no option but to sign as the statute contemplated.
It is well settled that a ministerial duty of the mayor or other chief executive officer of a municipal corporation, where a clear legal duty to act exists, may be enforced by mandamus brought against him in the name of the municipality affected, as well as by the Attorney General as representative of the people of the State. 18 R. C. L. par. 272, page 324; 39 C. J., par. 538; page 836; State ex rel. Village of Chisholm v. Trask, 155, Minn. 213, 193 N.W. 121; City of Independence v. Turner,114 Kan. 731, 220 P. 195; City of Venice v. Lawrence, 24 Cal.App. 350,  141 P. 406.
The city charter of Daytona Beach (Chapter 10466, Special Acts 1925, Laws of Florida; provides that the mayor-commissioner of the City shall preside at all meetings of the commission and perform such other duties consistent with his office as may be imposed by it. The charter also provides that while the mayor-commissioner shall have a voice and vote in the proceedings of the commission, that he shall have no veto power concerning its official acts. It is also provided that the mayor-commissioner "may use the title of mayor" in any case in which the "execution of legal instruments of writing" so require.
Section 3 of Chapter 15151, supra, provides that the authorized refunding bonds when issued, shall be "executed in such manner and be in such form" as the City Commission may by resolution require. In this case, it appears that the *Page 264 
resolution of the City Commission required the signature of the mayor-commissioner as a means of authentication of the bonds when issued. So it is the subject of the present proceeding to compel by mandamus the mayor-commissioner to comply with the terms of the Commission's resolution fixing the manner of "execution" of the bonds.
Whether the refunding bond issue is wise or unwise, is a matter with which the respondent, as mayor-commissioner of the City of Daytona Beach is not concerned in a legal sense, because he is by the charter of the City expressly deprived of any veto over the actions of the City Commission in which he is given a vote and a voice, but no power of control. Responsibility for the wisdom and policy of the refunding plan is not upon the mayor-commissioner who in signing the bonds, is not thereby approving them but merely carrying out the purpose and intent of the law and the resolution of the Commission passed pursuant to it, to have bonds, when issued by the City, properly and legally authenticated by the City's official head.
Nor can we sustain the contention that the respondent has any discretion in the matter which he can exercise by refusing to assume and use the title of mayor, as authorized by Section 36 of the Charter. The language of that section to the effect that respondent as mayor-commissioner "may use the title of mayor in any case, etc." is not the vestiture of any discretion in the respondent to refuse to perform the duties which naturally devolve upon the mayor-commissioner because of the nature of his office as head of the City. It is merely a manner of saying that in executing papers required by general law or other necessity to be executed, the mayor-commissioner may sign the same simply as "mayor" without more. The clause of the statute in question relates to the manner in which papers be signed, not to *Page 265 
any discretion to entirely refuse to sign papers, such as municipal bonds, which are otherwise legally voted and authorized by the commission, and validated by the courts.
The return of the respondent presents no lawful excuse for his failure to sign the bonds described in the command of the alternative writ, wherefore a peremptory writ will issue on relator's motion therefor.
Peremptory writ ordered.
WHITFIELD, ELLIS, TERRELL, BROWN, and BUFORD, J. J., concur.